                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

 JUDY DEY

                             Plaintiff,

 v.                                                    Case No. 19-00318-CV-W-ODS

 BETTE COUGHLIN, individually and as
 Executor of the Estate of PATRICK
 MICHAEL HENNESSEY,

                              Defendants.

                             PLAINTIFF’S MOTION IN LIMINE

       COMES NOW Plaintiff, by and through counsel, and hereby moves this Court to make and

enter its Order limiting and prohibiting Defendants from discussing, arguing, or presenting

evidence concerning the following areas, which are immaterial, irrelevant, speculative, or the

probative value of which is substantially outweighed by the prejudicial effect:

       1.       Any evidence pertaining to Plaintiff’s financial condition, including but not limited

to the amounts of her income. Evidence of a party’s financial condition is generally inadmissible.

Cole ex rel. Cole v. Warren County R-III School Dist., 23 S.W.3d 756, 759 (Mo. Ct. App. E.D.

2000). “It is fundamental to our jurisprudence that rich and poor stand alike in our courts and that

neither the wealth of one nor the poverty of the other shall be permitted to affect the administration

of the law.” Lewis v. Hubert, 532 S.W.2d 860, 866 (Mo. Ct. App. 1975) (citing Welch v. Sheley,

443 S.W.2d 110, 116 (Mo. 1969)). Consequently, the financial status of the parties to a lawsuit is

not admissible unless it is relevant to the issues. Such evidence is “extrinsic to the cause of action

and tends to distract the jury from a fair assessment of the damages.” Id.




            Case 4:19-cv-00318-RK Document 72 Filed 04/20/20 Page 1 of 10
       2.        Any evidence regarding injured litigants in general including, but not limited to,

the following:

                 a. Any and all evidence regarding “compensation neurosis” of injured persons.

                 b. Any and all evidence regarding “secondary gain.”

                 c. Any and all evidence regarding the general nature of patients involved in

                    litigation.

       In Yingling v. Hartwig, the trial court failed to grant the plaintiff a new trial despite

statements made by the defendant’s medical expert regarding “people who are in litigation” versus

“people not in litigation.” Yingling v. Hartwig, 925 S.W.2d 952, 956 (Mo. Ct. App. 1996). The

court of appeals reversed, finding that the trial court abused its discretion in allowing such

statements—they were irrelevant to whether the plaintiff still suffered from her injuries. Id.

       Similarly, the court of appeals upheld a trial court’s ruling to exclude a defense expert’s

testimony that he “had seen people who, having disposed of their lawsuits for personal injury, no

longer felt the compelling need to see their physician.” According to the court, what other people

had done was irrelevant to the plaintiff’s case. Hughey v. Graham, 604 S.W.2d 626, 628 (Mo. Ct.

App. 1980).

       3.        Any and all evidence of payment of medical expenses from a collateral source, as

the source of those payments is not relevant to any issue of material fact. “Evidence is relevant if:

a) it has any tendency to make a fact more or less probable than it would be without the evidence;

and b) the fact is of consequence in determining the action.” Fed. R. Evid. 401. “Irrelevant

evidence is not admissible.” Fed. R. Evid. 402. There are no material facts relevant to the existence

of health or insurance benefits such as Medicare. In diversity cases such as this, the law of the




                                          2
            Case 4:19-cv-00318-RK Document 72 Filed 04/20/20 Page 2 of 10
forum state applies with regard to the collateral source rule. Macsenti v. Becker, 237 F.3d 1223,

1241 (10th Cir. 2001).

       Missouri courts apply the collateral source rule. Accordingly, "a wrongdoer is not entitled

to have the damages to which he is liable reduced by proving that plaintiff has received or will

receive compensation or indemnity for the loss from a collateral source." Washington v. Barnes

Hospital, 897 S.W.2d 611, 619 (Mo. banc 1995); Buatte v. Schnuck Markets, Inc., 98 S.W.3d 569,

573 (Mo.App. E.D. 2002); Gaunt v. State Farm Mut. Auto. Ins. Co., 24 S.W.3d 130, 134 (Mo.App.

W.D. 2000). The collateral source rule is applicable to government benefits such as Medicare,

Medicaid and Social Security. Washington, 897 S.W.2d at 619-20. Evidence tending to show a

party received collateral source payments is presumed to be prejudicial. Buatte, 98 S.W.3d at 573.

Here, a portion of Plaintiff's medical bills were paid by Medicare. Pursuant to the collateral source

rule, no mention of those payments should be made before the jury.

       4.       Any evidence regarding the reasonableness of medical treatment. “If a witness is

not testifying as an expert, testimony in the form of an opinion is limited to one that is … not based

on scientific, technical, or other specialized knowledge...” Fed. R. Evid. 701. “An expert may base

an opinion on facts or data in the case that the expert has been made aware of or personally

observed.” Fed. R. Evid. 703. However, a witness expressing an expert opinion and the facts on

which that opinion relies must be disclosed prior to the close of discovery. Fed. R. Civ. P. 26(a)(2).

       Here, Plaintiff anticipates defendants will argue the medical treatment plaintiff received

was not appropriate, reasonable, and causally related to the incident. This Court should preclude

defendants, counsel, or any witness from making such an argument which would require

specialized medical knowledge and thus, necessitate an expert opinion. Defendant has not

disclosed an expert witness qualified to express an opinion on whether the medical treatment was




                                          3
            Case 4:19-cv-00318-RK Document 72 Filed 04/20/20 Page 3 of 10
appropriate, reasonable, or related to the injury at issue in this case. Accordingly any argument

based on such an opinion should be prohibited.

        5.       Any and all evidence regarding demands for settlement, offers, or other settlement

negotiations made to resolve the claims between the parties. Evidence regarding settlements should

normally be excluded at trial because the law encourages settlements. Hancock v. Shook, 100

S.W.3d 786, 799 (Mo. 2003). In Hancock, the Missouri Supreme Court stated that allowing

“evidence of settlement and negotiation to come before the jury creates a possibility of bias that

has no place in our justice system.” Id.

        6.       References to any of Plaintiff’s illnesses or references to any of Plaintiff’s injuries

that do not relate to the physical conditions at issue under the pleadings—namely, any diagnosis

of pneumonia—whether or not noted in Plaintiff’s medical records. Illnesses and injuries that do

not relate to the physical conditions at issue are not relevant or admissible nor are they admissible

to impeach a witness. State ex rel. Stecher v. Dowd, 912 S.W.2d 462, 464 (Mo. banc 1995)

("[D]efendants are not entitled to any and all medical records, but only those medical records that

relate to the physical conditions at issue under the pleadings."); see also Senter v. Ferguson, 486

S.W.2d 644, 647 (Mo. Ct. App. 1972).

        7.       Any evidence or argument that someone younger, in different physical shape,

without certain conditions, or with a stronger immune system would not have suffered the same

injuries as Plaintiff. The law is clear that a defendant must take a plaintiff as he finds her. This rule

of law is commonly referred to as the “eggshell plaintiff” rule. Freeman v. Busch, 2003 WL

22697973 (8th Cir. Iowa Nov. 17, 2003). Under this rule, if a plaintiff has a pre-existing condition

that makes her more susceptible to injury, the defendant is responsible for the injury, even if it is

greater than would have been experienced “by a normal person under the same circumstances.”




                                           4
             Case 4:19-cv-00318-RK Document 72 Filed 04/20/20 Page 4 of 10
Id. This rule of law is applied in Missouri. See e.g., Relford v. Kansas City Public Service Co., 50

S.W.2d 171, 173 (Mo. Ct. App. 1932) (holding that the fact that a person injured in a car wreck

was more susceptible to injury is no defense in a negligence action and cannot be relied upon to

reduce the verdict); O’Bauer v. Katz Drug Co., 49 S.W.2d 1065, 1074 (Mo. Ct. App. 1932);

Lancaster v. Sheffler Enterprises, 19 F.Supp.2d 1000, 1002 (W.D. Mo.1998) (confirming

defendants take their victims as they find them).

        8.       Any and all prior, pending, or subsequent lawsuits or claims for injuries made by

Plaintiff. Cross-examination of Plaintiff or other evidence of unrelated claims is inadmissible and

admitting such evidence has been found to be prejudicial error. See Cantrell v. Superior Loan

Corp., 603 S.W.2d 627, 640 (Mo. Ct. App. 1980)(citing Cammarata v. Payton, 316 S.W.2d 474

(Mo. 1958)).

        9.       Any and all evidence, reference, insinuation, suggestion, or argument, suggesting

in any manner, that Plaintiff’s lawsuit and claims, or other similar lawsuits and claims, are

improper including, but not limited to, statements that such lawsuits or claims are “frivolous,”

“drive up rates,” “affect us all,” “waste time or resources,” “clog the courts,” “create problems,”

or any other statement that would reflect negatively to the jury that Plaintiff is not entitled to utilize

the constitutional right to have claims heard in a court of law. Evidence that is intended principally

to arouse the passions of the jury or inflame juror emotions are inadmissible.

        10.      Any reference to any municipal court convictions or infractions. Generally, a

witness can be questioned regarding prior criminal convictions for purposes of impeachment. This

general rule, however, does not extend to convictions for violations of municipal ordinances. “A

party cannot impeach a witness with a municipal ordinance violation.” State v. Albanese, 920

S.W.2d 917, 926 (Mo. Ct. App. 1996), overruled on separate grounds by State v. Beeler, 12 S.W.3d




                                           5
             Case 4:19-cv-00318-RK Document 72 Filed 04/20/20 Page 5 of 10
294 (Mo. 2000) (citing First Nat’l Bank v. Kansas City S. Ry., 865 S.W.2d 719, 737 (Mo. Ct. App

1993) (holding that the term “crime” as used in Section 491.050, which authorizes the use of prior

convictions to impeach witnesses in civil or criminal cases, does not include municipal ordinance

violations); State v. Keenan, 779 S.W.2d 743, 746 (Mo. Ct. App. 1989)). Similarly, an “infraction

does not constitute a crime and a conviction of an infraction shall not give rise to any disability or

legal disadvantage based on conviction of a crime.” RSMo. § 556.021. Thus, § 491.050, which

allows a person convicted of a “crime” to be impeached by prior convictions, does not allow

infractions to be proven to affect a person’s credibility.

        11.     Any and all evidence, reference, insinuation, suggestion, or argument, suggesting

in any manner, that Plaintiff’s lawsuit and claims or lawsuits and claims like those brought by

Plaintiff are attempts to “play the lottery,” “gamble,” or “take a chance,” or any other statement

that would reflect negatively to the jury that the Plaintiff is not entitled to utilize the constitutional

right to have her claims heard in a court of law.

        12.     Any and all evidence, reference, insinuation, suggestion, or argument regarding the

fact that Plaintiff was and is on Social Security Disability (“SSD”). To be admissible, evidence

must be both logically and legally relevant. Evidence that throws no light on the controversy should

be excluded as it tends to confuse the issues and operate to prejudice a party before the jury.”

Switzer v. Switzer, 373 S.W.2d 930, 939 (Mo. 1964). In the case at bar, the fact that Plaintiff was

and is on SSD is completely irrelevant, and it could cause the jury to form a prejudice against

Plaintiff as collecting SSD is commonly looked upon poorly in our society. Such references are

not relevant to any of the facts or issues in this case, and further, any alleged probative value is

substantially outweighed in the prejudice to the Plaintiff.




                                        6
          Case 4:19-cv-00318-RK Document 72 Filed 04/20/20 Page 6 of 10
       13.     Any and all evidence, reference, insinuation, suggestion, or argument attempting

on behalf of Defendants, including those by defense counsel, to “apologize”, “atone”, or “extend

sympathy” or “empathize with Plaintiff,” for the Defendants’ actions leading up to and contributing

to the accident and the Defendants’ post-accident actions. Evidence that is intended principally to

arouse the passions of the jury or inflame juror emotions are inadmissible. State v. Banks, 215

S.W.3d 118, 121 (Mo. banc 2007).

       14.     Plaintiff’s psychological or psychiatric history prior to the date of the incident is

inadmissible. Cases involving “garden variety” emotional distress, or “emotional distress of a

generic kind that an ordinary person would feel in such circumstances” do not allow for “evidence

of [the plaintiff's] medically or psychologically diagnosable mental or physical condition is

irrelevant to the question of whether she suffered ‘garden variety’ emotional distress.” Williams v.

Trans States Airlines, Inc., 281 S.W.3d 854, 877 (Mo. App. E. Dist. 2009)(internal citations

omitted). Plaintiff’s allegations of garden variety emotional distress are insufficient to place her

mental condition in controversy, so any evidence, reference, or argument regarding Plaintiff’s

physiological or psychiatric history is inadmissible.

       15.     Any and all evidence, reference, insinuation, suggestion, or argument that

Defendants do not have the means or resources to pay, honor, discharge or satisfy any verdict

rendered against them or that any such verdict would or could affect them for some significant

length of time. Evidence of a defendant’s poverty is generally inadmissible. Stafford v. Far-Go Van

Lines, Inc., 485 S.W.2d 481, 493 (Mo. Ct. App. 1972).

       16.     Any and all evidence, reference, insinuation, or argument by defense counsel that

in “his experience” defending and or trying cases that they have certain values or certain outcomes.




                                        7
          Case 4:19-cv-00318-RK Document 72 Filed 04/20/20 Page 7 of 10
        17.     Any and all evidence, reference, insinuation, suggestion, or argument, suggesting

in any manner jury nullification by inviting the jury’s knowing and deliberate rejection of the

evidence or refusal to apply the law either because the jury wants to send a message about some

social issue that is larger than the case itself, or because the result dictated by the law might be or

is contrary to the jury’s sense of justice, morality, or fairness.

        18.     Any and all evidence, reference, insinuation, suggestion, or argument suggesting in

any manner defense counsel’s personal opinion regarding the justness of Plaintiff’s cause, the

credibility of a witness, or the culpability of civil litigants.

        19.     Any and all evidence, reference, insinuation, suggestion, or argument, suggesting

in any manner a “golden rule” argument by asking jurors to place themselves in the position of the

Defendants.



                                                 Respectfully submitted,

                                                 BOYD KENTER THOMAS & PARRISH, LLC


                                                 /s/ Raymond Salva, Jr.
                                                 Raymond Salva, Jr.                    # 66191
                                                 Mark E. Parrish                       # 40571
                                                 Erica M. Fumagalli                    # 70069
                                                 221 West Lexington, Suite 200
                                                 Independence, Missouri 64050
                                                 (816) 471-4511 - Telephone
                                                 (816) 471-8450 - Facsimile
                                                 rsalva@bktplaw.com
                                                 mparrish@bktplaw.com
                                                 efumagalli@bktplaw.com
                                                 ATTORNEYS FOR PLAINTIFFS




                                        8
          Case 4:19-cv-00318-RK Document 72 Filed 04/20/20 Page 8 of 10
                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 20th day of April 2020, I electronically filed the foregoing with
the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing
to all parties/counsel of record.

Michael E. McCausland
McCausland Barrett & Bartalos, P.C.
9233 Ward Parkway, Suite 270
Kansas City, MO 64114-3360
816-523-2555 – Phone
816-523-1588 - Fax
Attorney for Defendants
Bette Coughlin and Estate of Patrick Michael
Hennessey




                                                       /s/ Raymond Salva, Jr.
                                                       Raymond Salva, Jr.




                                  CERTIFICATE OF SERVICE

        I hereby certify that on March 19, 2019, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system, which sent notification of such filing to all registered
parties and/or counsel of record.


                                                       ___________________________________
                                                       Attorneys for Plaintiff




                                        9
          Case 4:19-cv-00318-RK Document 72 Filed 04/20/20 Page 9 of 10
                              10
Case 4:19-cv-00318-RK Document 72 Filed 04/20/20 Page 10 of 10
